DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 13 December 2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(d) rejection previously set forth in the Non-Final Office Action mailed 17 September 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR 2016/0144016 A) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Hwang ‘016 discloses a secondary battery (cylindrical rechargeable battery 100, Fig. 1, [pg. 4, para. 2]) comprising: 
an electrode assembly (electrode assembly 110, Fig. 1)
a case accommodating the electrode assembly (battery can 120 into which the electrode assembly is inserted, Fig. 1, [pg. 4, para. 3]), 
a cap assembly coupled to an upper portion of the case (cap assembly 130 at an upper portion of the battery can 100, Fig. 1, [pg. 4, para. 3]), 
wherein the cap assembly comprises a cap-up (cap 131, Fig. 3, [pg. 3, para. 2]), 
a safety vent at a lower portion of the cap-up (safety vent 132 installed at a lower portion of the cap, Fig. 3), 
a cap-down at a lower portion of the safety vent (cap down 134 at a lower portion of the safety vent, Fig. 3), 
an insulator between the safety vent and the cap-down and contacting one surface of the safety vent (insulator 133 installed between the safety vault [sic] 132 and the cap down 134, Fig. 3, [pg. 3, para. 2]) and 
a sub-plate on a lower surface of the cap-down (sub-plate 135, Fig. 2, [pg. 3, para. 3]), and
a gasket between the cap assembly and the case (gasket 140, Fig. 5).
Hwang ‘016 discloses in another embodiment that the safety vent 132 may additionally be provided with an insulation layer 200 in order to prevent short-circuiting and to ensure electrical stability ([pg. 4, para. 6], Fig. 4).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap assembly of Hwang ‘016 such that it included the insulation layer covering an entire exposed surface of the safety vent, as taught by Hwang ‘016, with a reasonable expectation of success in ensuring electrical stability. Modified Hwang therefore reads on the claim limitation “an insulation layer contacting the one surface of the safety vent” because the one surface, the surface which the insulator 133 contacts the safety vent is the same surface the insulation layer is contacting.

Claims 2-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR 2016/0144016 A) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above in view of Hori et al. (US 2009/0142660 A1).

Regarding claim 2, Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Hwang ‘106 further teaches that the insulation layer may be made of 
Hori teaches a secondary battery with an insulation layer 32 provided to insulate the electrode assembly from the lid body 30 [0026]. Hori further teaches that the insulation layer may be formed by an anodizing process of the aluminum surfaces of the lid body [0019]. Hori teaches that the insulation layer is not limited to a metal oxide film, but can equivalently be made of a resin [0027].
Therefore, it would have been obvious for a person of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the insulation layer of Modified Hwang ‘016 with the aluminum oxide insulation layer as taught by Hori because one of ordinary skill in the art would have recognized the suitability of incorporating the use of aluminum oxide as an insulation layer material to yield the predictable result of insulating the electrode assembly from the lid body. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07.
Modified Hwang ‘016 therefore reads on the claim limitation “wherein the insulation layer comprises an anodized surface on the safety vent.”

Regarding claim 3, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 2 as set forth above. Modified Hwang ‘016 further teaches that the insulation layer may be made of aluminum oxide (Hori, [0019]). Modified Hwang ‘016 therefore reads on the claim limitation “wherein the insulation layer comprises aluminum oxide.”

Regarding claim 4, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Hwang ‘016 further discloses a safety vent with edges that are bent and wound around the edges of the cap-up part (Fig. 3). Modified Hwang ‘016 therefore reads on the claim limitation “wherein edges of the safety vent upwardly extend to an upper portion of the cap-up to encompass edges of the cap-up.” 

Regarding claim 5, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Hwang ‘016 further discloses a safety vent with a first surface contacting the cap-up (Modified Fig. 4 of Hwang ‘016). Hwang ‘016 additionally discloses the safety vent wherein a second surface is opposite the first surface and the insulation layer is formed on the second surface (Modified Fig. 4 of Hwang ‘016).

    PNG
    media_image1.png
    388
    500
    media_image1.png
    Greyscale

Regarding claim 6, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Modified Hwang ‘016 accordingly reads on the claim limitation “wherein the insulation layer is between the safety vent and the gasket” because the insulation layer is formed on the exposed surface of the safety vent wherein the gasket would be formed on top of the insulation layer.

Regarding claim 7, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Hwang ‘016 further discloses wherein a protrusion part 132a passes through a central hole 134a of the cap-down and is welded to the cap down and the sub-plate, thereby electrically connecting the protrusion to the sub-plate [pg. 5, paras. 2-3]. Modified Hwang ‘016 therefore reads on the claim limitation “further comprising a protrusion part that downwardly protrudes at a center of the safety vent and that is electrically connected to the sub-plate.”

Regarding claim 8, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Modified Hwang ‘016 further discloses wherein the insulator contacting the safety vent does not have an insulation layer formed thereon (Fig. 4). Modified Hwang ‘016 therefore meets the claim limitation “wherein the insulation layer defines a gap or hole therein at a portion of the safety vent at which the insulator contacts the safety vent” because the region at which the insulator contacts the safety vent does not have insulation layer present.

Regarding claim 9, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Modified Hwang ‘016 accordingly meets the claim “wherein the insulation layer insulates the safety vent and the case from each other” by virtue of the insulation layer’s position between the case and safety vent.

Regarding claim 10, Modified Hwang ‘016 meets the claim limitations of the secondary battery of claim 1 as set forth above. Hwang ‘016 further discloses wherein the electrode assembly includes a first electrode (positive electrode plate 111, [pg. 2, para. 5]), a second electrode (negative electrode plate 112, [pg. 2, para. 5]), and a separator between the first electrode and second electrode (separator 113 positioned between the positive electrode plate and the negative electrode plate),
wherein the safety vent is electrically connected to the first electrode through the sub-plate (the sub-plate is welded to the protrusion of the safety vent to connect the positive electrode tab and the safety vent, [pg. 5, para. 4])
and wherein the case is electrically connected to the second electrode (negative electrode tab 300 is welded to the battery can, [pg. 5, para. 1]).

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR 2017/0012137 A) (provided in Applicant's IDS of July 21, 2021) (references herein made with respect to English Machine Translation attached). 

Regarding claim 1, Hwang ‘137 discloses a secondary battery (secondary battery, [0054]) comprising: 
a case (battery can 10, Fig. 1, [0039]), 
a cap assembly coupled to an upper portion of the case (cap assembly 120 at an upper portion of the battery can 10, Fig. 1, [0039]), wherein the cap assembly comprises a cap-up (cap up 124, Fig. 1, [0039]), 
a safety vent at a lower portion of the cap-up (thin safety belt 122 at a lower portion of the cap up 124, Fig. 1, [0039]), 
a cap-down at a lower portion of the safety vent (cap down 126 at a lower portion of the thin safety belt 122, Fig. 1, [0039]), 
an insulator between the safety vent and the cap-down and contacting one surface of the safety vent (insulating member 127 between the thin safety belt 122 and the cap down 126 contacting one surface of the safety belt, Fig. 1, [0039]), 
a sub-plate on a lower surface of the cap-down (sub-plate 128 on lower surface of the cap down 126, Fig. 1, [0010]). Hwang ‘137 further discloses an insulation layer contacting the one surface of the safety vent (insulation layer 140 on the one side of the thin safety belt 122 additionally contacted by the insulator, Fig. 1, [0039]) 
and a gasket between the cap assembly and the case (gasket 130 between the cap assembly 120 and the can 10, Fig. 1, [0039]),
Hwang ‘137, in this embodiment, teaches the case but does not give details regarding an electrode assembly in the secondary battery as disclosed above and therefore fails to teach an electrode assembly and wherein the case accommodates the electrode assembly.
Hwang ‘137, in the background, does disclose that it is common in the art for a secondary battery as disclosed above to include an electrode assembly (electrode assembly, [0004]) and a case which accommodates the electrode assembly (battery can 110, [0010]). Additionally, Hwang ‘137 discloses that the electrode assembly may be a jelly-roll type, one of the most 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the secondary battery of Hwang ‘137 to include the jell-roll type electrode assembly accommodated by the case as described in the background of Hwang ‘137 because the combination of familiar elements is likely to be obvious when it yields no more than predictable results (a suitable electrically connected secondary battery with conventional electrodes). See MPEP § 2143(I)(A). 

Regarding claim 2, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses that the insulation layer 140 may be a metal material whose surface is anodized ([0045]). Additionally, the insulation layer 140 is on one surface of the safety vent 122, as set forth in claim 1 above (Fig. 1, [0041]).
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulation layer of Modified Hwang ‘137 such that it comprised an anodized surface on the safety vent, as taught by Hwang ‘137, with a reasonable expectation of success in forming a suitable insulating layer.

Regarding claim 3, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 2 above. Hwang ‘137 further discloses that the metal material subject to anodizing may be an aluminum material ([0020]). Additionally, the insulation treatment can form an oxide film ([0041]), thereby creating aluminum oxide. 

Regarding claim 4, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses a safety vent with edges that are bent and wound around the edges of the cap-up part (Fig. 1, [0033]).

Regarding claim 5, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses a safety vent with a first surface contacting the cap-up (Modified Fig. 1 of Hwang ‘137). Hwang ‘137 additionally discloses the safety vent wherein a second surface is opposite the first surface and the insulation layer is formed on the second surface (Modified Fig. 1 of Hwang ‘137).

    PNG
    media_image2.png
    609
    983
    media_image2.png
    Greyscale

Regarding claim 6, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses wherein the insulation layer 140 is between the safety vent 122 and the gasket 130 (Fig. 1).

Regarding claim 7, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 discloses wherein the protrusion part protrudes downward at a center of the safety vent and is electrically connected to the sub-plate (protrusion part is in physical contact with sub-plate 128, safety vent 122 and sub-plate 128 are conductive, [0012], Fig. 1).

Regarding claim 8, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses where the insulation layer at a portion of the safety vent, where the insulator 127 and the sub-plate 128 are coupled to the safety vent 122, defines a gap where no insulation layer is present (Fig. 1).

Regarding claim 9, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses where the insulation layer insulates the safety vent and the case from each other (the insulation layer 140 insulates the case body 10 and the safety vent 122 due to the insulation layer’s location between the case body and safety vent, Fig. 1).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (KR 2017/0012137 A) (references herein made with respect to English Machine Translation) as applied to claim 1 above in view of Kim et al. (US 2016/0028058 A1).

Regarding claim 10, Modified Hwang ‘137 discloses a secondary battery as set forth in claim 1 above. Hwang ‘137 further discloses that the electrode assembly embedded in the battery case is a power generating element composed of a stacked structure comprising a positive electrode, a separator, and a negative electrode in a jelly-roll type configuration ([0004]). Hwang 128 so that the battery can and the cap are connected to the battery can 110, [0010]). Hwang ‘137 does not disclose wherein the case is electrically connected to the second electrode.
 Kim ‘058 teaches a stacked electrode assembly in a jelly-roll type configuration. Kim ‘058 further teaches wherein the assembly includes a first electrode (positive electrode 11, Fig. 1, [0025]), a second electrode (negative electrode 12, Fig. 1, [0025] and a separator (separator 13, Fig. 1, [0025]) interposed between the first electrode and the second electrode (positive electrode 11, separator 13, and negative electrode 12 are sequentially disposed, [0025]), and the safety vent is electrically connected to the first electrode through the sub-plate. Kim ‘058 additionally discloses wherein the case is electrically connected to the second electrode (the negative electrode 12 is connected to the negative current collecting plate 42 adhered to the bottom of the case 20 by welding, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the secondary battery of Modified Hwang ‘137 such that the case is electrically connected to the second electrode, as taught by Kim ‘058, with a reasonable expectation of success of providing battery electrical connections. The combination of familiar elements (using a connected negative electrode to a case with a jelly-roll type configuration) is likely to be obvious when it yields no more than predictable results (a suitable electrically connected secondary battery with conventional connections). See MPEP § 2143(I)(A). 

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. The arguments with respect to claim(s) 1, and claims 2-10 by virtue of their dependence on claim 1, are directed toward the ground of rejection addressing the unamended claims. The amendments necessitate a new ground of rejection to which Applicant’s arguments do not apply. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728